DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-12 have been examined and rejected. This Office action is responsive to the amendment filed on October 15, 2021, which has been entered in the above identified application.

Claim Rejections - 35 USC § 101
3.	The corrections to claims 1, 8, and 9 have been approved, and the rejections to claims 1-12 under 35 U.S.C. 101 are withdrawn.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

6.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hajimusa et al (U.S. Patent No. 10,409,406) in view of Gay et al (U.S. Patent No. 10,216,403).

6-1.	Regarding claims 1, 8, and 9, Hajimusa teaches detecting at least one contact on a touch entry element of said terminal, said at least one contact defining: said at least one datum entered on said terminal, by disclosing that a user interacts with a touch-sensitive screen enabled device by entering an authentication code using a virtual keypad comprising a plurality of virtual keys [column 10, lines 54-62].
	Hajimusa teaches defining a contact area on said touch entry element based on the detected at least one contact, by disclosing displaying an instruction for the user to interact with the touch-sensitive screen that will obfuscate existing fingerprints/touch marks on the touch-sensitive screen [column 10, line 63 to column 11, line 1]. This may include identifying a number of points or virtual keys on the touch-sensitive screen for the user to touch or traverse [column 1, line 65 to column 12, line 1]. Thus, the number of points or virtual keys for the user to touch or traverse are defined based on user input of the authentication code on the virtual keypad.
Hajimusa teaches detecting, after said detection of at least one contact, at least one displacement movement of another contact on said touch entry element, by disclosing that after displaying the instruction, detecting user input [column 12, line 34].
	Hajimusa teaches defining an erasure area on said touch entry element based on the detected at least one displacement movement of another contact; determining a percentage value of said contact area covered by said erasure area, by disclosing comparing the user’s input to the instruction to determine whether the virtual keys that the user has touched or traversed are the same as the virtual keys identified in the instruction [column 12, lines 34-40, 54-57] and displaying the instruction until the [column 12, lines 58-64].
	Hajimusa teaches unlocking said terminal or validating a transaction with said terminal based on a successful validation, by disclosing continuing or completing the transaction when it is determined that the virtual keys the user has touched or traversed is sufficient to obfuscate prior fingerprints/touch marks [column 13, lines 12-13; figure 2]. The authentication code may be a PIN for an ATM, payment terminal, or other point-of-sale device [column 1, lines 29-24-29; column 10, lines 54-57]. 
	Although Hajimusa discloses continuing or completing the transaction when it is determined that the virtual keys the user has touched or traversed is sufficient to obfuscate prior fingerprints/touch marks [column 13, lines 12-13; figure 2], Hajimusa is silent as to whether the user’s authentication code (i.e. said at least one entered datum) is validated after the additional touch input is used to obfuscate prior fingerprints/touch marks. That is, Hajimusa does not expressly teach validating said at least one entered datum when the determined percentage value is equal to or above a predetermined percentage value. Gay discloses detecting a first touch input on a lock interface that may be a shape or an entered password [column 5, lines 21-28; column 7, lines 42-43]. Once the processor has identified the predefined sequence in the user input to unlock the screen, it will monitor if further touch input is provided subsequent to the first touch input [column 8, lines 38-46]. Once further touch input is found after the unlock sequence, the processor will validate the touch inputs, unlock the screen, and execute a particular action [column 2, lines 39-41; column 9, lines 17-20]. Although Gay discloses verifying touch input before the further touch input occurs [column 7, lines 42-46; column 8, lines 38-46], a second verification of the touch input occurs after the further touch input is found, in order to determine what particular action corresponding to the touch input to execute after unlocking the screen [column 2, lines 39-41; column 9, lines 17-20]. The further touch input is performed on the same lock interface as the first touch input and thus, may at least partially cover the touch input. This would increase efficiency for 

6-2.	Regarding claim 2, Hajimusa-Gay teach all the limitations of claim 1, wherein a plurality of data is entered on said terminal, said contact area comprising a plurality of contact areas each corresponding to an entered datum from said plurality of entered data, by disclosing that a user interacts with a touch-sensitive screen enabled device by entering an authentication code using a virtual keypad comprising a plurality of virtual keys [Hajimusa, column 10, lines 54-62].
Hajimusa-Gay teach said plurality of entered data being validated when said erasure area covers at least partially each of said contact areas of said plurality of contact areas, by disclosing that once further touch input is found after the unlock sequence, the processor will validate the touch inputs, unlock the screen, and execute a particular action [Gay, column 2, lines 39-41; column 9, lines 17-20].

6-3.	Regarding claim 3, Hajimusa-Gay teach all the limitations of claim 1 wherein said at least one entered datum is validated when said erasure area covers at least 50 percent of said contact area, by disclosing comparing the user’s input to the instruction to determine whether the virtual keys that the user has touched or traversed are the same as the virtual keys identified in the instruction [Hajimusa, column 12, lines 34-40, 54-57] and displaying the instruction until the user has sufficiently touched the screen to obfuscate prior fingerprints/touch marks [Hajimusa, column 12, lines 58-64].

wherein said at least one displacement movement defines at least one predefined validation character, by disclosing comparing the user’s input to the instruction to determine whether the virtual keys that the user has touched or traversed are the same as the virtual keys identified in the instruction [Hajimusa, column 12, lines 34-40, 54-57] and displaying the instruction until the user has sufficiently touched the screen to obfuscate prior fingerprints/touch marks [Hajimusa, column 12, lines 58-64].

6-5.	Regarding claim 5, Hajimusa-Gay teach all the limitations of claim 1 wherein said at least one contact on said touch entry element belongs to the group consisting of: at least one press on a key of a virtual keyboard displayed on a touch screen of said terminal; at least one press on a key of a physical touch keyboard of said terminal; at least one cursive representation of said at least one datum drawn on a touch screen of said terminal; and at least one diagram representing said at least one datum drawn on a touch screen of said terminal, by disclosing that a user interacts with a touch-sensitive screen enabled device by entering an authentication code using a virtual keypad comprising a plurality of virtual keys [Hajimusa, column 10, lines 54-62].

6-6.	Regarding claim 6, Hajimusa-Gay teach all the limitations of claim 1, further comprising restituting an information representing the validation of said at least one entered datum, by disclosing continuing or completing the transaction when it is determined that the virtual keys the user has touched or traversed is sufficient to obfuscate prior fingerprints/touch marks [Hajimusa, column 13, lines 12-13; figure 2].

6-7.	Regarding claim 7, Hajimusa-Gay teach all the limitations of claim 1, wherein said at least one datum is a personal identification datum, by disclosing that the authentication code may be a PIN for [Hajimusa, column 1, lines 29-24-29; column 10, lines 54-57].

6-8.	Regarding claim 10, Hajimusa-Gay teach all the limitations of claim 9, wherein the device is implemented in an electronic terminal, by disclosing a touch-sensitive screen data entry device [Hajimusa, column 10, lines 9-19].

6-9.	Regarding claim 11, Hajimusa-Gay teach all the limitations of claim 1, wherein said at least one entered datum is validated when said erasure area covers at least 95 percent of said contact area, by disclosing comparing the user’s input to the instruction to determine whether the virtual keys that the user has touched or traversed are the same as the virtual keys identified in the instruction [Hajimusa, column 12, lines 34-40, 54-57] and displaying the instruction until the user has sufficiently touched the screen to obfuscate prior fingerprints/touch marks [Hajimusa, column 12, lines 58-64].

6-10.	Regarding claim 12, Hajimusa-Gay teach all the limitations of claim 1, wherein the at least one displacement movement of another contact on said touch entry element is discontinuous from the at least one contact on the touch entry element, by disclosing that after the authentication code has been entered by the user [Hajimusa, column 10, lines 54-57], displaying an instruction [Hajimusa, column 12, line 63 to column 13, line 1] and detecting further user input [Hajimusa, column 12, line 34].

Response to Arguments
7.	The Examiner acknowledges the Applicant’s amendments to claims 1, 8, and 9.	
Regarding the rejection of claim 1, Applicant alleges that Summerson (“WhisperCore Prevents Smudge Attacks on Android Phones – With The Sacrifice of Convenience, That Is,” June 2, 2011) “does define the contact area based on the touch (at least one contact), since the area is presumed based the type of input that is requested prior to the touching by the user.” Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Hajimusa et al (U.S. Patent No. 10,409,406) in view of Gay et al (U.S. Patent No. 10,216,403). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. 
Similar arguments have been presented for independent claims 8 and 9 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-7, 10, and 11-12 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 9. However, as discussed above, Hajimusa in view of Gay are considered to teach claims 1 and 9, and consequently, claims 2-7, 10, and 11-12 are rejected.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178